DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 10, 2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021.

Drawings
The drawings are objected to because reference character v_l in the drawings appears to be referenced as v_1 in pages 26 and 31 of the specification (Examiner notes the lowercase letter “l” and the number “1” are visually indistinguishable in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
The paragraphs in the specification are not numbered.  Paragraphs should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold, see 37 CFR 1.52(b)(6).
On Page 31, “rotation speeds v_m and V_l” should read “rotation speeds v_m and v_l”.  
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl et al (EP2633965 with references to the machine English translation provided herewith).
Regarding Claim 1, Stahl teaches a composite shaping apparatus (Abstract) comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 1- rolling body 3); 
at least one second roller configured to load the prepreg with pressure (Fig. 1- rolling body 3); and 
at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller ([0026]- control device 6 controls the speed of the roller bodies), 
wherein the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the at least one second roller ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3).

The limitation of the at least one first roller and the at least one second roller are rotated while at least one roller diameter or presence/absence of rotating power is made different between the at least one first roller and the at least one second roller is not given significant patentable weight because the claim recites the at least one first roller and the at least one second roller are rotated while at least one of rotation speed, roller diameter, or presence/absence of rotating power is made different between the at least one first roller and the at least one second roller.  Since Stahl teaches the rotation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Regarding Claim 2, Stahl further teaches the at least one first roller and the at least one second roller are disposed at such positions as to clamp the prepreg (Fig. 1- rolling bodies 3 and 4 clamp semi-finished fiber product 7).

Regarding Claim 4, Stahl further teaches a first motor that configured to rotate a rotation shaft of the at least one first roller at a first rotation speed; and a second motor configured to rotate a rotation shaft of the at least one second roller at a second rotation speed that is different from the first rotation speed ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3).

Regarding Claim 6, Stahl further teaches the at least one first roller comprises a first plurality of subsidiary rollers configured to clamp the prepreg (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7); and 
wherein the at least one second roller comprises a second plurality of subsidiary rollers that clamp the prepreg at a position different from a clamping position of the first roller  (Fig. 1- rolling body .

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreimeyer et al (DE102012017595 with references to the machine English translation provided herewith).
Regarding Claim 1, Kreimeyer teaches a composite shaping apparatus [0001] comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 12- drive roller a2); 
at least one second roller configured to load the prepreg with pressure (Fig. 12- pressure roller a3); and 
at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller (Fig. 12- motor a1 on drive roller a2), 
wherein the at least one first roller and the at least one second roller are rotated while at least one of roller diameter (Fig. 12- see diameters of drive roller a2 and pressure roller a3) or presence/absence of rotating power ([0138]- drive roller a2 is powered by motor a1; pressure roller a3 is frictionally driven by drive roller a2) is made different between the at least one first roller and the at least one second roller.

The limitation of the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the at least one second roller is not given significant patentable weight because the claim recites the at least one first roller and the at least one second roller are rotated while at least one of rotation speed, roller diameter, or presence/absence of rotating power is made different between the at least one first roller and the at least one second roller.  Since Kreimeyer teaches the roller diameter and presence/absence of rotating power being different between the rollers, the roller speed being different between the rollers is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Regarding Claim 2, Kreimeyer further teaches the at least one first roller and the at least one second roller are disposed at such positions as to clamp the prepreg (Fig. 12- see substrate clamped between drive roller a2 and pressure roller a3).

Regarding Claim 5, Kreimeyer further teaches a motor that rotates a rotation shaft of the at least one first roller ([0138]- drive roller a2 is powered by motor a1), 
wherein the at least one second roller is rotatable by friction force produced between the at least one second roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft ([0138]- pressure roller a3 is driven by friction from drive roller a2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Rihei (PGPub 2016/0271890).
Regarding Claim 3, Stahl teaches the at least one first roller is cylindrical or hollow cylindrical (Fig. 1- see cylindrical shape of rolling body 3) and rotatable about a first axis (Fig. 1- see axis of rotation of rolling body 3), 
the at least one second roller comprises two rollers (Fig. 1- rolling body 4 includes roller bodies 4a and 4b that clamp semi-finished fiber product 7 downstream from rolling body 3), the two second rollers have a circular disc shape (Fig. 1- see circular disk shape of roller bodies 4a and 4b).
Stahl further teaches the composites produced can be used for load-bearing structures [0002].



Rihei teaches an alternative composite shaping device (Abstract) wherein the at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2a), 
the at least one second roller comprises two rollers (Fig. 1- rollers 2b and 2c), the two second rollers have a circular disc shape (Fig. 1- see circular disk shape of rollers 2b and 2c) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1- see the inclined axes of rotation of rollers 2b and 2c), and 
the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers ([0027]- the first, second, and third rollers 2A, 2B, and 2C are disposed so as to form a space, corresponding to a cross-sectional shape of a noodle filler surrounded by two line-symmetric arcs and one straight line) in order to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement as taught by Rihei with reasonable expectation of success to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011] which are good shapes for load-bearing structures. 



Rihei teaches an alternative composite shaping device (Abstract) wherein additional rollers may be rotated by friction force [0052] in order to extrude the material and shape the noodle filler [0052].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rollers of Stahl to include friction-powered rollers as taught by Rihei with reasonable expectation of success to extrude the material and shape the noodle filler [0052] thus meeting the instant limitation of the at least one second roller is rotatable by friction force produced between the at least one second roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft.

Regarding Claim 7, Stahl teaches the first plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical third roller (Fig. 1- see cylindrical shape of roller body 3a of rolling body 3) that is rotatable about a first axis (Fig. 1- see axis of rotation of roller body 3a of rolling body 3) and the second plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical fifth roller (Fig. 1- see cylindrical shape of roller body 4a of rolling body 4) that is rotatable about a third axis  (Fig. 1- see axis of rotation of roller body 4a of rolling body 4)

Stahl does not appear to explicitly teach the first plurality of subsidiary rollers comprises 


Rihei teaches an alternative composite shaping device (Abstract) wherein the plurality of subsidiary rollers comprises at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2a), 
at least one second roller comprises two rollers (Fig. 1- rollers 2b and 2c), the two second rollers have a circular disc shape (Fig. 1- see circular disk shape of rollers 2b and 2c) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1- see the inclined axes of rotation of rollers 2b and 2c), and 
the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers ([0027]- the first, second, and third rollers 2A, 2B, and 2C are disposed so as to form a space, corresponding to a cross-sectional shape of a noodle filler surrounded by two line-symmetric arcs and one straight line) in order to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of subsidiary rollers of Stahl to include the 

Regarding Claim 8, Stahl teaches the at least one motor rotates rotation shafts of the first plurality of subsidiary rollers ([0026]- control device 6 controls the speed of the roller bodies) but does not appear to explicitly teach at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.

Rihei teaches additional rollers may be rotated by friction force [0052] in order to extrude the material and shape the noodle filler [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rollers of Stahl to include friction-powered rollers as taught by Rihei with reasonable expectation of success to extrude the material and shape the noodle filler [0052] thus meeting the instant limitation of at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.

Regarding Claim 9, Stahl teaches a rotational speed difference between the rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) but does not explicitly teach the at least one motor rotates a rotation shaft of the third roller at a first rotation speed, rotation shafts of the fourth rollers at a second rotation speed that is faster than the first rotation speed, and a rotation shaft of the fifth roller at a third rotation speed that is slower than the first .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kreimeyer et al (DE102012017595 with references to the machine English translation provided herewith) and Rihei (PGPub 2016/0271890).
Regarding Claim 3, Kreimeyer teaches the at least one first roller is cylindrical or hollow cylindrical (Fig. 12- see cylindrical shape of drive roller a2) and rotatable about a first axis (Fig. 12- see axis of rotation of drive roller a2). 

Kreimeyer does not appear to explicitly teach the at least one second roller comprises two rollers, the two second rollers have a circular disc shape and are rotatable respectively about two second axes that are inclined with respect to the first axis, and the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers.

Rihei teaches an alternative composite shaping device (Abstract) wherein the at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2a), 

the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers ([0027]- the first, second, and third rollers 2A, 2B, and 2C are disposed so as to form a space, corresponding to a cross-sectional shape of a noodle filler surrounded by two line-symmetric arcs and one straight line) in order to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement as taught by Kreimeyer with reasonable expectation of success to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011]. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Takayama (JPH04299110 with references to the machine English translation provided herewith).
Regarding Claim 10 and 11, Stahl teaches the prepreg having a bar shape is clamped by two cylindrical or hollow cylindrical rollers (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7) but does not appear to explicitly teach a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler.

Takayama teaches an alternate apparatus for shaping composite filler (Abstract) wherein a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler (Abstract; Fig. 2) in order to keep filler material in the desired area of the rollers (Abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement as taught by Takayama with reasonable expectation of success to keep filler material in the desired area of the rollers (Abstract).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kreimeyer et al (DE102012017595 with references to the machine English translation provided herewith) and Takayama (JPH04299110 with references to the machine English translation provided herewith).
Regarding Claim 10, Kreimeyer teaches the prepreg having a bar shape is clamped by two cylindrical or hollow cylindrical rollers (Fig. 12- see substrate clamped between drive roller a2 and pressure roller a3) but does not appear to explicitly teach a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler.

Takayama teaches an alternate apparatus for shaping composite filler (Abstract) wherein a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler (Abstract; Fig. 2) in order to keep filler material in the desired area of the rollers (Abstract).  

. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Fan (CN2765904 with references to the machine English translation provided herewith).
Regarding Claim 12, Stahl does not appear to explicitly teach at least one of the rollers is formed from a metal material provided with a ceramic coating that has durability and non-stickiness.

Fan teaches an alternative compression roller [0006] wherein the roller is formed from a metal material provided with a ceramic coating that has durability and non-stickiness ([0007]- roller has a metal inner sleeve and a ceramic outer sleeve) for the roller to be wear- and corrosion resistant [0006].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include ceramic-coated metal rollers as taught by Fan with reasonable expectation of success for the roller to be wear- and corrosion resistant [0006].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kreimeyer et al (DE102012017595 with references to the machine English translation provided herewith) and Fan (CN2765904 with references to the machine English translation provided herewith).
Regarding Claim 12, Kreimeyer does not appear to explicitly teach at least one of the rollers is formed from a metal material provided with a ceramic coating that has durability and non-stickiness.

Fan teaches an alternative compression roller [0006] wherein the roller is formed from a metal material provided with a ceramic coating that has durability and non-stickiness ([0007]- roller has a metal inner sleeve and a ceramic outer sleeve) for the roller to be wear- and corrosion resistant [0006].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kreimeyer to include ceramic-coated metal rollers as taught by Fan with reasonable expectation of success for the roller to be wear- and corrosion resistant [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        1/6/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712